DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 10/13/2022. Claims 1, 8, 18, and 32 have been amended, and claims 2-6, 19, and 21-31 have been canceled. Currently, claims 1, 7-18, 20, and 32 are pending and are being examined on the merits.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument with respect to claim 18 have been considered but are not considered persuasive.
In response to the applicant’s argument “Independent method claims 18 and 32 have been similarly amended… Although Lutze discloses a measuring device for deep brain fluid with a pressure sensor, it discloses a sensor in the output, distal catheter (Lutze FIG.3) or a central fluid section (Lutze FIG.5). There is no disclosure of its sensor sensing on a ventricular catheter, either by being inline on a ventricular catheter or by way of a pigtail onto a ventricular catheter”, it is noted that claim 18 does not recite that the wireless sensor needs to be sensing on the ventricular catheter, but rather merely affixed to it in some way. If a wireless sensor is indirectly affixed to a ventricular catheter by being attached to a distal catheter, and having the distal catheter attached to the ventricular catheter, then the wireless sensor is interpreted as being affixed to the ventricular catheter. As such, the pressure sensor disclosed in Lutze is indirectly affixed to the ventricular catheter of the hydrocephalus shunt.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “connectors connected in line with the ventricular catheter or the distal catheter” in line 3. However, the embodiment that allows the pressure sensor to sense on the ventricular catheter shown in figure 10 appears to only have a singular connector to attach it to a pigtail catheter that then connects to the ventricular catheter (paragraph 0080 of application specification), whereas the drawings the embodiment . As such, it is unclear how a second connector would be incorporated into the inline sensor housing. For the purpose of examination, the limitation will be interpreted as -a connector connected in line with the ventricular catheter or the distal catheter as best understood by examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lutze (US 20100030103).
Regarding claim 18, Lutze discloses a method of manufacturing a hydrocephalus shunt pressure sensor, the method comprising:
providing an electronic pressure sensor (31) (fig. 6, sensor chip 31 has a pressure sensor, paragraph 0040)
connecting a microprocessor to the electronic pressure sensor (31) (fig. 6, sensor chip 31 contains electronic components for processing electric signals and therefore has a microprocessor, paragraph 0040), a wireless data transmitter to the microprocessor (fig. 6, sensor chip 31 has electronic components for a telemetry circuit to transmit signals, paragraph 0040 ), and an antenna (32) to the wireless data transmitter (fig. 6, coil 32 that transmits signals is electronically connected to sensor chip 31 with wireless data transmitter, paragraph 0040) to form a wireless sensor device (25) (fig. 6, measuring chamber 25), and
affixing the wireless sensor device (25)  to a ventricular catheter (fig. 2, measuring chamber 25 is indirectly affixed to probe 5) of  a hydrocephalus shunt (1) (fig. 5, measuring chamber 25 within a shunt system, paragraph 0010, “The fluid chamber is then part of a shunt system”) having the ventricular catheter (5) a distal catheter (11) (fig. 2, catheter 5 and drainage pipe 11, paragraphs 0031 and 0033), and a reservoir 24 configured to connect the ventricular catheter 5 and the distal catheter 11 (fig. 5, interior 24 serves as a reservoir, particularly around measurement chamber 25, and connects outlet 20 and connection 13 having the distal and ventricular catheters, paragraph 0037, “brain fluid flows through this interior and fills it out completely”).
Regarding claim 20, Lutze discloses wherein the affixing comprising: 
orienting the wireless sensor device into a hollow body of the reservoir (fig. 5, measurement chamber 25 within interior 24, paragraph 0039) such that a 4pressure sensitive membrane (30) of the electronic pressure sensor faces into the hollow body (fig. 5, flexible membrane 30 facing bottom of hollow body, paragraph 0039) and the 5antenna 32 faces outward (fig. 6, coil 32 faces away from flexible membrane 30, facing outward); and 
6mating a polymer cap (23) of the reservoir (24) to the hollow body (fig. 5, cap 23 is mated to base part 17 via lid-shaped housing part 21, and membrane 23 made of silicone, which is a polymer, see paragraph 0037).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lutze (US 20100030103) in view of Mauge (US 20080214983) and Reich (US 20050020962).
Regarding claim 1, Lutze discloses a hydrocephalus shunt pressure sensing apparatus (abstract and see embodiment of fig. 3) comprising: 
a ventricular catheter (5) (fig. 3, probe or catheter 5, paragraph 0031)
a distal catheter (11) (fig. 3, drainage pipe 11, paragraph 0033)
a wireless sensor device (25) (fig 5, measurement chamber 25, see paragraph 0039. NOTE: the embodiment disclosed in fig. 3 is similar to the embodiment disclosed in fig. 5, except that the measuring device is arranged next to the drill hole rather than being directly over the drill hole in fig. 5, see paragraphs 0034-0035), the wireless sensor device comprising:
an electronic pressure sensor (31) (fig. 6, sensor chip 31, paragraph 0040, “sensor chip 31 carries… a pressure sensor and/or a temperature sensor”)
a microprocessor connected with the electronic pressure sensor (31) (paragraph 0040, “The sensor chip 31 carries at least one sensor, for example, a pressure and/or a temperature sensor, in addition, electronic components for processing and digitalizing the electric signals generated by the sensors and for supplying power”. NOTE: an electronic component that processed an electric signal is a processor, and a processor in the scale of the device would be a microprocessor).
	a wireless data transmitter connected with the microprocessor (paragraph 0040, “and also electronic components of a telemetry circuit which transmits the signals generated by the sensors”, paragraph 0032, “This coil 10 can be so arranged in the proximity of the measuring device that is can exchange signals with a corresponding coil of the measuring device in a wireless manner”), and
a coil or antenna (32) connected with the wireless data transmitter (paragraph 0040, “telemetry circuit which transmits the signals generated by the sensors via the coil 32 to the outside. These signals can then be received by the coil 10 of the external evaluating device 8), 
Lutze fails to teach wherein the apparatus comprises a reservoir connecting the ventricular catheter and the distal catheter to form a hydrocephalus shunt, and a wireless sensor device sensing on the ventricular catheter, the wireless sensor device comprising an electronic pressure sensor, a microprocessor connected with the electronic pressure sensor, a wireless data transmitter connected with the microprocessor, and an antenna connected with the wireless data transmitter.
However, Mauge teaches a ventricular catheter (paragraph 0002, “The present invention relates to ventricular catheters, and in particular to a catheter having a pressure sensor disposed therein”) using a wireless sensor device (16) that senses on the ventricular catheter (12) (fig. 1 pressure sensor 16 attached to elongate body 12 using antenna 18. NOTE: a sensor using an antenna to wirelessly transmit data is considered a wireless sensor device, see paragraph 0043, “This will allow an external device to be placed adjacent to the antenna 18 to telemetrically communicate with the antenna 18 and receive a pressure reading obtained by the pressure sensor 16), the wireless sensor device comprising an electronic pressure sensor (fig. 1, pressure sensor 16, paragraph 0041), a wireless data transmitter (claim 1, “wireless sensor disposed within the valve housing and adapted to measure and wirelessly communicate a pressure of fluid”), and an antenna 18 connected with the wireless data transmitter (fig. 1, antenna 18, claim 4, “wireless sensor is coupled to an antenna that is adapted to communicate a sensed pressure to an external reading device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed in Lutze to add a wireless sensor device sensing on the ventricular catheter, the wireless sensor device comprising an electronic pressure sensor, , a wireless data transmitter, and an antenna connected with the wireless data transmitter, as taught by Mauge, for the purpose of providing a suitable structure that can directly measure the pressure of an external environment surrounding the catheter, such as the pressure in the ventricle (see Mauge, paragraph 0040).
Lutze, as modified by Mauge, fails to teach a reservoir connecting the ventricular catheter and the distal catheter to form a hydrocephalus shunt, and is silent to wherein the wireless sensor device comprises a processor, wherein the wireless data transmitter is connected with the microprocessor.
However, Lutze teaches a pressure sensor (31) comprising a processor (paragraph 0040, “The sensor chip 31 carries at least one sensor, for example, a pressure and/or a temperature sensor, in addition, electronic components for processing and digitalizing the electric signals generated by the sensors and for supplying power”), wherein a wireless data transmitter is connected with the microprocessor (paragraph 0040, “and also electronic components of a telemetry circuit which transmits the signals generated by the sensors”, paragraph 0032, “This coil 10 can be so arranged in the proximity of the measuring device that is can exchange signals with a corresponding coil of the measuring device in a wireless manner”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless sensor device disclosed in Lutze in view of Mauge such that is comprises a microprocessor, wherein the wireless data transmitter is connected with the microprocessor, as taught and suggested by Lutze, for the purpose of providing a suitable structure that can properly process the data being transmitted using structures well known in the art.
Lutze, as modified by Mauge, fails to teach a reservoir connecting the ventricular catheter and the distal catheter to form a hydrocephalus shunt.
However, Reich teaches a CSF controller (abstract) comprising a reservoir (13) that connects a ventricular cannula or ventricular catheter (10) and an outlet cannula or distal catheter (30) to form a hydrocephalus shunt (fig. 1, reservoir 13 in between ventricular cannula `10 and outlet cannula 30, and proximal to pressure sensor 22, see paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lutze to have a reservoir connecting the ventricular catheter and the distal catheter to form a hydrocephalus shunt, as taught by Reich, for the purpose of providing a suitable means of storing cerebrospinal fluid while measuring a sample (see Reich, paragraphs 0065-0066), and allowing for the physician to perform non-invasive diagnostics (see Reich, paragraph 0027, “These occluders allow the physician to interrupt the flow of CSP to perform a number of in-office non-invasive diagnostics”).
Regarding claim 7, Lutze discloses an inline sensor housing  (see annotated fig. 3 below) comprising:
A connectors connected in line with the ventricular catheter or a connector connected in line with the distal catheter (see annotated fig. 3 below), and
An enlarged housing portion 16 surrounding the wireless sensor device (fig. 3, fluid chamber 16, also see annotated fig. 3 below, also see fig. 5, measurement chamber or wireless sensor device 25 within base part 17 and lid shaped housing part 21.) NOTE: the inline sensor housing is for the sensor disclosed in Lutze and not the sensor taught in Mauge.

    PNG
    media_image1.png
    771
    944
    media_image1.png
    Greyscale

Regarding claim 8, Lutze, as modified by Reich fails to teach wherein the inline sensor housing is connected between a valve and the reservoir.
However, Reich teaches wherein the inline sensor (22) is connected between a valve (24) and the reservoir 13 (fig. 1, pressure sensor 22 between reservoir 13 and bi-stable latching valve).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lutze to include a valve such that the inline sensor housing is connected between said valve and the reservoir, as taught by Reich, for the purpose of providing a suitable structure that allow CSF flow to a supine mode path when the patient is in the supine position, and an upright mode flow path when the patient is in an upright position (see Reich, pg. 10, paragraph 003).
Regarding claim 15, Lutze, as modified by Mauge, is silent to wherein the device further comprises a common housing 26 and 27 surrounding the electronic pressure sensor, the microprocessor, and the wireless data transmitter 
However, Lutze teaches a common housing 26 and 27 surrounding an electronic pressure sensor, a microprocessor, and a wireless data transmitter (figs. 6 and 8, base part 26 and cover 27 closing off the measurement chamber 25 that comprises the electronic pressure sensor, the microprocessor, and the wireless data transmitter, see paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lutze in view of Mauge such that it further comprises a common housing surrounding the electronic pressure sensor, the microprocessor, and the wireless data transmitter, as taught and suggested by Lutze, for the purpose of providing a suitable structure that can keep the wireless sensor device assembly in one piece.
Regarding claim 17, Lutze discloses wherein the ventricular catheter 5 is suitable as a ventricular catheter (fig. 2, probe or catheter 5, paragraph 0031, “catheter passes through the drill hole 4 into the interior of the brain 6 and terminates at an inlet point 7, at which brain fluid from the brain 6 can enter the probe 5”, thereby suggested suitability of the probe as a ventricular catheter), and the distal catheter 11 is suitable as a peritoneal catheter (fig. 2, drainage pipe 11, paragraph 0033, “Such a drainage pipe terminates, for example, in the abdominal cavity of the patient”, thereby being suitable as a peritoneal catheter since the peritoneal cavity is generally within the abdominal cavity).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Mauge and Reich, and further in view of Tai (US 20160287101).
Regarding claim 9, Lutze, as modified by Mauge, fails to teach discloses wherein the electronic pressure sensor has a 2pressure sensitive membrane, wherein the wireless sensor device further comprises: 3an oil chamber encapsulating the pressure sensitive membrane the oil chamber filled 4with a biocompatible oil and having a pliable membrane on at least one side.
However, Tai teaches an implantable pressure sensor (abstract) wherein the pressure sensor has a pressure sensitive membrane (paragraph 0043, “the packaging protects the sensor’s pressure membrane”), wherein the fireless sensor device further comprises an oil chamber 220 encapsulating the pressure sensitive membrane (fig. 2, volume 220 of liquid 240, paragraph 0046, “The liquid encapsulation includes a volume 220 of liquid 240 that surround the pressure sensor 210”, thereby encapsulating the pressure membrane of the pressure sensor), the oil chamber filled with a biocompatible oil 240 (fig. 2, liquid 240, paragraph 0047, “the liquid includes a hydrophobic liquid, such as a biocompatible oil”) and having a pliable membrane 230 on at least one side (fig. 2, outer membrane 230, paragraph 0048, “The outer membrane 230 is highly flexible and/or deformable”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless sensor device disclosed in Lutze in view of Mauge to further comprise an oil chamber encapsulating the pressure sensitive membrane, the oil chamber filled with a biocompatible oil and having a pliable membrane on at least one side, as taught by Tai, for the purpose of providing a suitable means of protecting the pressure sensor from the operational environment, thereby maintaining the accuracy and longevity of the sensor for as long as possible (see Tai, paragraph 0043).
Regarding claim 10, Lutze, as modified by Mauge, fails to teach wherein the device further comprises a rigid cage arrayed over the pliable membrane.
However, Tai teaches wherein the device further comprising a rigid cage 250 arrayed over the pliable membrane 230 (see Tai’s fig. 2, protective cage 250 over membrane 230, paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lutze in view of Mauge to further comprise a rigid cage arrayed over the pliable membrane, as taught by Tai, for the purpose of providing a suitable structure that can protect the pressure sensor while allowing the pressure sensor to properly function (see Tai, paragraph 0051)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Mauge and Reich, and further in view of Yadav (US 20140288459)
Regarding claim 11, Lutze, as modified by Mauge, fails to teach wherein the wireless sensor device further comprises: a wireless power receiver connected with the microprocessor, wherein the wireless power receiver is configured to convert radio frequency (RF) energy into instantaneous electricity for the electronic pressure sensor, the microprocessor, and the wireless data transmitter, wherein the instantaneous electricity causes the electronic pressure sensor, the microprocessor, and the wireless data transmitter to take a pressure measurement and transmit a value based on the pressure measurement.
However, Lutze discloses teaches wherein a wireless sensor device 25 further 2comprises: 3a wireless power receiver connected with the microprocessor (paragraph 0032, “the measuring device 1 can also be supplied with external power via these coils”, paragraph 0040, “electronic components for processing and digitizing the electric signals generated by the sensors and for supplying power), wherein the wireless power 4receiver is configured to convert electric signals into instantaneous electricity for the electronic pressure sensor 31, the microprocessor, and the wireless data transmitter 32 (paragraph 0032, “This coil 10 can be so arranged in the proximity of the measuring device 1… the measuring device 1 can also be supplied with external power via these coils”. NOTE: since the measuring device contains the electronic pressure sensor, the microprocessor, and the wireless data transmitter, coil 10 supplies power to all three components), wherein the instantaneous energy causes the electronic pressure sensor, the microprocessor, and the wireless data transmitter to take a pressure measurement and transmit a value based on the pressure measurement (paragraph 0040, sensor chip measures, processes, and digitizes electric signals from sensors to then transmit via the coil 32 to the outside) but is silent to wherein radio frequency (RF) is converted into instantaneous electricity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless sensor device disclosed in Lutze in view of Mauge such that it further comprises a wireless power receiver connected with the microprocessor, wherein the wireless power receiver is configured to convert electric signals into instantaneous electricity for the electronic pressure sensor, the microprocessor, and the wireless data transmitter 32, wherein the instantaneous energy causes the electronic pressure sensor, the microprocessor, and the wireless data transmitter to take a pressure measurement and transmit a value based on the pressure measurement, as taught by Lutze, for the purpose of providing a suitable means of providing power to the wireless sensor device from the outside, thus requiring fewer components that need to be implanted within the patient (paragraph 0032, “coil 10… can exchange signals with a corresponding coil of the measuring device in a wireless manner. The measuring device 1 can also be supplied with external power via these coils”).
Lutze, as modified by Mauge, is silent to wherein radio frequency (RF) is converted into instantaneous electricity.
However, Yadav teaches wherein the pressure sensor is energized with a radio frequency burst (paragraph 0120, “the interrogation system can energize the pressure sensor with an RF burst”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the telemetric powering means disclosed in Lutze such that RF energy is providing electricity for the electronic pressure sensor, the microprocessor, and the wireless data transmitter, as taught and suggested by Yadav, for the purpose of providing a suitable telemetric medium that can provide power to energize the electronics within the device (see Yadav, paragraph 0120).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Mauge, Reich, and Yadav, and further in view of Whitehurst (US 6733485).
Regarding claim 12,  Lutze, as modified by Yadav, discloses a reader 8 (see Lutze, reader 8, paragraph 0032) configured to direct RF energy compatible with powering the wireless power receiver into a subject in which the hydrocephalus shunt pressure sensing apparatus is implanted (fig. 1, evaluating device with coil 10 communicating with measuring device 1, see paragraph 0032, and uses RF energy to do so as modified by Yadav) configured to direct RF energy compatible with powering the wireless power receiver into a subject in which the hydrocephalus 4shunt pressure sensing apparatus is implanted (see Lutze, paragraph 0032, “The measuring device 1 can also be supplied with external power via these coils”), but fails to teach wherein the reader is embedded within a pillow.
However, Whitehurst teaches an implantable system (abstract) wherein the reader 200 (col. 17, lines 44-60, “external electronic appliance 200 is provided with an interface 216… may permit a clinician to monitor the status of the implant…) is embedded within a pillow (col. 17, lines 44-60 “the external appliance(s) may be embedded into a cushion, pillow, mattress cover, or garment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lutze in view of Yadav to embed the reader within a pillow, as taught by Whitehurst, for the purpose of providing a suitable means that allows the reader to be comfortably used in the patient’s sleep, thereby granting more data for the clinician to monitor the status of the implant (see Whitehurst col. 17, lines 44-60).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Mauge and Reich, and further in view of Miesel (US 6248080).
Regarding claim 13, Lutze, as modified by Mauge, fails to teach wherein  discloses wherein the wireless sensor device further comprises: a temperature sensor connected with the microprocessor, wherein the microprocessor is configured to compensate pressure measurements based on input from the temperature sensor.
However, Lutze teaches wherein a wireless sensor device comprises a temperature sensor 31 connected with the microprocessor (paragraph 0040, “The sensor chip 31 carries at least one sensor, for example, a pressure sensor and/or a temperature sensor”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless sensor device disclosed in Lutze in view of Mauge such that it comprises a temperature sensor connected with the microprocessor, as taught by Lutze, for the purpose of providing a suitable means of measuring the temperature of the cerebrospinal fluid to gather more data with respect to the patient’s wellbeing.
Lutze, as modified by Mauge, fails to teach wherein the microprocessor is configured to compensate pressure measurements based on input from the temperature sensor.
However, Miesel  teaches an intracranial monitoring device (abstract) comprising a microprocessor that utilizes a temperature to compensate pressure measurements based on input from the temperature sensor (col. 36, lines 64-67 and col. 37, lines 1-6, “The digitized Vtemp data value may be employed in processing the digitized data value telemetered out by the external programmer to compensate for the temperature induced affects [sic] on the Vprs data values”. NOTE: Vtemp represents the analog temperature signal, and Vprs is the analog pressure signal, see col. 30, lines 38-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor disclosed in Lutze such that it is configured to compensate pressure measurements based on input from the temperature sensor, as taught by Miesel, for the purpose of providing a suitable means of accounting for pressure data error created by increases in temperature (see Miesel, col. 36, lines 64-67 and col. 37, lines 1-6), thereby creating more accurate pressure data. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Mauge and Reich, and further in view of Henderson (US 20100076366).
Regarding claim 14, Lutze, as modified by Mauge, fails to teach the device further comprising: a valve connected with the ventricular catheter or the distal catheter, and a command wire connecting the microprocessor to the valve
However, Henderson teaches a device for draining cerebrospinal fluid (abstract) comprising a valve 50 connected with the ventricular catheter 70 (fig. 1, shunt assembly 30 connected to drainage catheter 70, and fig. 3A, shunt assembly with valve assembly 50 with valves 47, paragraph 0043), and a command wire 24 connecting a microprocessor 44 to the valve 50 (paragraph 0038, “shunt controller 44 may be any microcontroller, microprocessor… the primary function of which is to control the opening and closing of one or more valves 47 of valve assembly 50”… claim 3, “further comprising a wire embedded within, attached to, or positioned along the first tube body connecting the valve assembly and controller”, paragraph 0039, “signals encoding the fluid pressure and/or flow rate measured by sensor 22 are conducted through wires 24 to shunt controller 44”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lutze in view of Mauge by adding a valve connected with the distal catheter , and a command wire connecting the microprocessor to the valve, as taught by Henderson, for the purpose of providing a suitable means of regulating the cerebrospinal pressure based on the readings from the pressure sensor (see Henderson, paragraph 0038, also see paragraph 0039, “shunt controller 44 regulates the opening and closing of one or more valves 47 of valve assembly 50 based on the information received from sensor 22… signals encoding the fluid pressure and/or flow rate measured by sensor 22”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Mauge and Reich, and further in view of Evaluation of MRI Issues for a New Neurological Implant, the Sensor Reservoir (hereinafter Shellock).
Regarding claim 16, Lutze, as modified by Mauge, is silent to wherein the hydrocephalus shunt pressure sensing apparatus includes no more than 1 gram of ferromagnetic material and no more than 5 grams of metal, thereby allowing compatibility with a magnetic resonance imaging (MRI) scanner.
However, Shellock teaches a device for monitoring intracranial pressure  (pg. 1245, introduction) that includes relatively small metallic components that have low magnetic susceptibility values, thereby not presenting a hazard to a patient in association with a 3-T or less MRI environment (pg. 1249, discussion paragraph 4.1), and suggesting that the total mass of ferromagnetic material and metal is minimal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Lutze in view of Mauge such that it includes no more than 1 gram of ferromagnetic material and no more than 5 grams of metal, thereby allowing compatibility with an MRI, as taught and suggested by Shellock, for the purpose of providing a suitable material that prevents MRI issues such as MRI-related heating and functional disturbances when the device is used alongside an MRI (see Shellock, introduction), and since it has been held that discovering an optimum value of a result effective variable (i.e., the mass of metal in the hydrocephalus pressure sensing apparatus) involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze in view of Mauge, Yadav, and Whitehurst.
Regarding claim 32, Lutze discloses a method of reading an implanted hydrocephalus shunt pressure 2sensor, the method comprising:
using a reader 8 (fig. 1, external evaluating device 8, paragraph 0040) using a readerthe subject having implanted therein a 4hydrocephalus shunt 1 with a ventricular catheter 5 (fig. 1, shunt 1 with probe 5) and a wireless sensor device 25 (fig. 1, measuring device 1 serving as a shunt, and fig. 5, measurement chamber 25 within measuring device 1, see paragraphs 7 and 10) comprising an electronic pressure sensor 31, a 5microprocessor connected with the electronic pressure sensor 31, a wireless data transmitter 6connected with the microprocessor (fig. 6, sensor chip 31 comprising pressure sensor, electronic components for processing signals that serves as a microprocessor, and electronic components of a telemetry circuit that serves as a wireless data transmitter, paragraph 0040), and an antenna 32 connected with the wireless data transmitter (fig. 6, coil 32 serves as an antenna, and is electronically connected to sensor chip 31, paragraph 0040); 
7directing electric signal energy toward the wireless sensor device 25 (paragraph 0032, “measuring device 1 can also be supplied with external power via these coils”, paragraph 0040, “electric signals generated by the sensors and for supplying power”); 
8converting the electric signal energy to electricity for the electronic pressure sensor, the 9microprocessor, and the wireless data transmitter (paragraph 0032, “coil 10… can exchange signals with a corresponding coil of the measuring device in a wireless manner. The measuring device 1 can also be supplied with external power via these coils”), wherein the electricity causes the electronic 10pressure sensor, the microprocessor, and the wireless data transmitter to take a pressure 11measurement and transmit a value based on the pressure measurement (paragraph 0040, sensor chip measures, processes, and digitizes electric signals from sensors to then transmit via the coil 32 to the outside, and can only do so with electricity.); 
and 12automatically powering down the electronic pressure sensor, the microprocessor, and the 13wireless data transmitter by halting the RF energy to the wireless sensor device (paragraph 0032, if the coil 10 is not supplying external power to the measuring device 1, the measuring device 1 and the components of the electronic pressure sensor, the microprocessor, and the wireless data transmitter would eventually run out of energy, and power down automatically),
but fails to teach wherein a wireless sensor device is on a ventricular catheter of the hydrocephalus shunt, wherein the reader is placed onto a subject’s head, or wherein the telemetric means comprises directing radio frequency (RF) energy toward the wireless sensor device, wherein the RF energy is converted to electricity for the electronic pressure sensor, the microprocessor, and the wireless data transmitter.
However, Mauge teaches a ventricular catheter (paragraph 0002, “The present invention relates to ventricular catheters, and in particular to a catheter having a pressure sensor disposed therein”) using a wireless sensor device 16 that senses on the ventricular catheter 12 (fig. 1 pressure sensor 16 attached to elongate body 12 using antenna 18. NOTE: a sensor using an antenna to wirelessly transmit data is considered a wireless sensor device, see paragraph 0043, “This will allow an external device to be placed adjacent to the antenna 18 to telemetrically communicate with the antenna 18 and receive a pressure reading obtained by the pressure sensor 16), the wireless sensor device comprising an electronic pressure sensor (fig. 1, pressure sensor 16, paragraph 0041), a wireless data transmitter (claim 1, “wireless sensor disposed within the valve housing and adapted to measure and wirelessly communicate a pressure of fluid”), and an antenna 18 connected with the wireless data transmitter (fig. 1, antenna 18, claim 4, “wireless sensor is coupled to an antenna that is adapted to communicate a sensed pressure to an external reading device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Lutze to add a wireless sensor device sensing on the ventricular catheter, the wireless sensor device comprising an electronic pressure sensor, a wireless data transmitter, and an antenna connected with the wireless data transmitter, as taught by Mauge, for the purpose of providing a suitable structure that can directly measure the pressure of an external environment surrounding the catheter, such as the pressure in the ventricle (see Mauge, paragraph 0040).
Lutze, as modified by Mauge, fails to teach a reservoir connecting the ventricular catheter and the distal catheter to form a hydrocephalus shunt, and is silent to wherein the wireless sensor device comprises a processor, wherein the wireless data transmitter is connected with the microprocessor.
However, Lutze teaches a pressure sensor (31) comprising a processor (paragraph 0040, “The sensor chip 31 carries at least one sensor, for example, a pressure and/or a temperature sensor, in addition, electronic components for processing and digitalizing the electric signals generated by the sensors and for supplying power”), wherein a wireless data transmitter is connected with the microprocessor (paragraph 0040, “and also electronic components of a telemetry circuit which transmits the signals generated by the sensors”, paragraph 0032, “This coil 10 can be so arranged in the proximity of the measuring device that is can exchange signals with a corresponding coil of the measuring device in a wireless manner”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless sensor device disclosed in Lutze in view of Mauge such that is comprises a microprocessor, wherein the wireless data transmitter is connected with the microprocessor, as taught and suggested by Lutze, for the purpose of providing a suitable structure that can properly process the data being transmitted using structures well known in the art.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Lutze in view of Mauge such that the method of reading the wireless sensor device on the ventricular catheter [as taught by Mauge] comprises directing electric signal energy toward the wireless sensor device, converting the electric signal energy to electricity for the electronic pressure sensor, the microprocessor, and the wireless data transmitter, wherein the electricity causes the electronic pressure sensor, the microprocessor, and the wireless data transmitter to take a pressure measurement and transmit a value based on the pressure measurement, and automatically powering down the electronic pressure sensor, the microprocessor, and the wireless data transmitter by halting the RF energy to the wireless sensor device, as taught and suggested by Lutze, for the purpose of providing a suitable means of providing power to the wireless sensor device from the outside, thus requiring fewer components that need to be implanted within the patient (paragraph 0032, “coil 10… can exchange signals with a corresponding coil of the measuring device in a wireless manner. The measuring device 1 can also be supplied with external power via these coils”).
	Lutze, as modified by Mauge, fails to teach wherein that RF energy is providing electricity for the electronic pressure sensor, the microprocessor, and the wireless data transmitter
However, Yadav teaches wherein the pressure sensor is energized with a radiofrequency burst (paragraph 0120, “the interrogation system can energize the pressure sensor with an RF burst”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the telemetric powering means disclosed in Lutze in view of Mauge such that RF energy is providing electricity for the electronic pressure sensor, the microprocessor, and the wireless data transmitter, as taught and suggested by Yadav, for the purpose of providing a suitable telemetric medium that can provide power to energize the electronics within the device (see Yadav, paragraph 0120).
Lutze fails to teach wherein the reader is placed onto a subject’s head.
However, Whitehurst teaches wherein external appliances can be embedded within a pillow, and therefore placed onto the subject’s head (col. 17, lines 44-60, “the external appliance(s) may be embedded in a cushion, pillow, mattress cover, or garment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Lutze such that the reader is placed onto the subject’s head, as taught by Whitehurst, for the purpose of providing a suitable means that allows the reader to be comfortably used in the patient’s sleep, thereby granting more data for the clinician to monitor the status of the implant (see Whitehurst col. 17, lines 44-60).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                       
 /KAI H WENG/ Examiner, Art Unit 3781